DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The following claim(s) is/are pending in this office action: 1-8 and 21-32

The following claim(s) is/are amended: 1-8

The following claim(s) is/are new: 21-32

The following claim(s) is/are cancelled: 9-20

Claim(s) 1-8 and 21-32 is/are rejected. This rejection is FINAL.



Response to Amendment
Specification has amended Para.[0026] to change generator component to 104 and global identification service to 106. The specification is consistent with Fig. 1. Therefore, the objection to the specification will be withdrawn.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered. 

Claim Rejections - 35 USC § 101
Claim 1 has been amended to overcome the 101 rejections. The addition of the uniform resource name associated with the second identifier integrates the limitation to be significantly more.  Therefore, the 101 rejection to claims 1-8 have been withdrawn.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 states “accesses the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item”. The specification does not state how the first and second identifier are related to the uniform resource name generator’s identifiers. Fig. 5 and 6 discloses the creation of the URN from one identifier. Fig. 7 discloses receiving an ID as input, however, it does not disclose how it outputs a URN related to a second identifier. To further prosecution, the Examiner interprets the uniform resource name as comprising 1) the identifier which contains a canonicalized first identifier representing the entertainment data item and 2) the identifier of the identifiers from which the entertainment data item is from.
Furthermore, the second identifier does not state if this is the canonicalized identifier or the identifier or identifiers. To further prosecution, the Examiner will interpret the second identifier that is related to the canonicalized first identifier which represents the entertainment data item according to a second entertainment data naming scheme. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21-25, 27-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenneth L. Levy (US 8364720 B2) hereinafter Levy and further in view of Charles T. Parker et al. (US 9672293 B2) hereinafter Parker and further in view of Jonathan T. Betz (US 20140214778 A1) hereinafter Betz.
Regarding Claim 1, Levy teaches 
A system comprising, a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (Levy, Col. 62 lines 18-28 discloses a computer with storage devices and software.), wherein the computer executable components comprise: 
a uniform resource name generator component (Levy Fig. 2 Element 114 and 116 and Col. 10 lines 5-9and 21-22 discloses a directory system that forms the globally unique identifier. The GUI is the uniform resource name.) that: 
generates respective uniform resource names from identifiers representing an entertainment data item (Levy Col. 9 lines 33-36 discloses a content metadata directory system that forms globally unique identifiers (GUI). The GUI contains the content ID and bounding identifier (BI) for the content object.)
wherein the identifiers employ respective entertainment data naming schemes (Levy Col. 9 lines 25-37 discloses the GUI identifiers containing unique bounding identifiers. The different bounding identifiers indicate different naming schemes.)
and the respective uniform resource names comprise a identifier representing the entertainment data item (Levy Col.9 lines 32-36 discloses the GUI containing the content ID.), and an identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 25-37 discloses the GUI containing a unique bounding identifier to ensure content IDs do not collide. Thus an identifier of the identifier.), 
and stores the respective uniform resource names in a data record set (Levy Col. 10 lines 50-58 discloses the database that stores the GUI.); 
and a global identification service that (Levy Fig. 9 and Col. 14 lines 45-59 discloses a router system that enables consumers to request content. Col. 11 lines 10-25 discloses a directory system resolution interface that extracts the content id and the BI data.): 
receives a first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) in a request from a calling entity (Levy Co. 14 lines 49-53 discloses consumer domain, a user of the router system), the first identifier representing the entertainment data item according to a first entertainment data naming scheme (Levy Col. 14 lines 60-66 discloses the received ID label request is associated with a content object.), and
first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”), and
uniform resource name associated (Levy, GUI) … calling entity (Levy, consumer domain).

However, Levy does not teach 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
in response to the request, accesses the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme, and
 returns a uniform resource name associated with the second identifier to the calling entity. (Levy teaches the uniform resource name as the GUI and the calling entity as the consumer domain.)
Parker teaches
in response to the request, accesses the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a second identifier.), and
 returns a uniform resource name associated with the second identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.).
Levy teaches the GUI that consist of a content ID and bounding ID. This GUI is associated with content objects. Levy teaches being able to use a first identifier and creating the GUI. Parker teaches name-like-strings that act as identifiers are stored in a database. Multiple name-like-strings are associated with the GUI. Parker also teaches that the GUI are returned. Combining Levy’s GUI, Parker’s structure of associating multiple name-like-strings with the GUI and Parker’s returning GUI results in Levy’s unique GUI being returned.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to associate name-like-strings with additional matter like other names and synonyms. (Parker Col.3 lines 12-19).

However, Levy and Parker do not teach
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
Betz teaches 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item (Betz Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Betz’s Entity Normalization Via Name Normalization in combination with Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to remove unnecessary information and standardize the format of the name (Betz Para. [0051]).

Regarding Claim 2, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches
wherein the calling entity (Levy Co. 14 lines 49-53 discloses consumer domain, a user of the router system) comprises a generator component that uses the uniform resource name (Levy GUI and metadata resource ID) to access information in at least one data store (Levy Col. 11 lines 19-28 discloses the readers using the metadata source IDs to get the metadata associated with the content objects such as web content files. The data store is the web server.).  

Regarding Claim 3, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and the global identification service, in response to the request, accesses the data record set based on the first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) and 
a second uniform resource name (Levy Fig. 3 and Col. 10 lines 62-67 to Col. 11 lines 1-8 discloses the content ID (CID) of provider A and B. Multiple content IDs from different sets maybe associated with the same content object as shown in Element 214. Content object 214 includes the CID1 from set A and CID1 of set B. The second uniform resource name is the GUI associated with the CID1 of set B and the bounding ID of B.)
Parker teaches
to further obtain a third identifier that represents the entertainment data item according to a third entertainment data naming scheme that is different from the first entertainment data naming scheme (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier. Col. 4 lines 9-20 discloses including a new name-like-string that is not in the database. Therefore, the first and third have a different naming scheme.)
returns a second uniform resource name associated with the third identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.). 


Regarding Claim 4, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and the request from the calling entity comprises property information associated with the first identifier, and 
wherein the global identification service, in response to the request, accesses the data record set based on the first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”)  and 
a second uniform resource name (Levy Fig. 3 and Col. 10 lines 62-67 to Col. 11 lines 1-8 discloses the content ID (CID) of provider A and B. Multiple content IDs from different sets maybe associated with the same content object as shown in Element 214. Content object 214 includes the CID1 from set A and CID1 of set B. The second uniform resource name is the GUI associated with the CID1 of set B and the bounding ID of B.)
Parker teaches
the property information (Parker Col. 17 lines 41-60 property information such as relationships to other organisms or other information.) to further obtain a third identifier (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier.) that corresponds to the property information (Parker Col. 17 30-40 discloses relating other digital resources or property information with the name-like-string.), and 
return a second uniform resource name associated with the third identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.). 

Regarding Claim 5, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and the global identification service, in response to the request, accesses the data record set based on the first identifier to and 
respective second uniform resource names (Levy Col. 9 lines 25-37 discloses that there are different sets of content IDs that are identified by unique bounding identifiers. This allows different GUI identifiers for the same content object. Therefore, the first identifier for the content object can return other second uniform resource names because there will be multiple combinations of GUI.).  
Parker teaches
further obtain other identifiers within data fields associated with the first identifier, (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier.)
return respective second uniform resource names associated with the other identifiers to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.).

Regarding Claim 6, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
wherein the respective uniform resource names further comprise an organization identifier associated with an organization that created the identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 11-13 discloses the bounding ID of the GUI can be an ID provider ID. The provider ID is the organization identifier.).

Regarding Claim 7, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
further comprising, an identifier of the identifiers to generate the identifier (Levy Col. 9 lines 11-13 discloses the bounding ID of the GUI can be an ID provider ID. The provider ID identifies the content object in its set.)
Betz teaches
a canonicalization component that processes to generate the canonicalized (Betz, Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values).

Regarding Claim 8, 
The combination of Levy, Parker and Betz teaches The system of claim 1, 
Levy teaches 
wherein the identifier is a hashed value based on a string representing the entertainment data item (Levy Col. 10 lines 5-11 discloses that the content ID and the bounding identifier can be hashed and combined to create the GUI.). 
Betz teaches
canonicalized identifier … canonicalized string (Betz, Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values)

Regarding Claim 21, Levy teaches 
A method comprising, 
generating, by a system comprising a processor, respective uniform resource names from identifiers representing an entertainment data item (Levy Col. 9 lines 33-36 discloses a content metadata directory system that forms globally unique identifiers (GUI). The GUI contains the content ID and bounding identifier (BI) for the content object. The GUI is the uniform resource name.)
wherein the identifiers employ respective entertainment data naming schemes (Levy Col. 9 lines 25-37 discloses the GUI identifiers containing unique bounding identifiers. The different bounding identifiers indicate different naming schemes.) 
and the respective uniform resource names comprise a identifier representing the entertainment data item (Levy Col.9 lines 32-36 discloses the GUI containing the content ID.), and an identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 25-37 discloses the GUI containing a unique bounding identifier to ensure content IDs do not collide. Thus an identifier of the identifier.), 
storing, by a system, the respective uniform resource names in a data record set (Levy Col. 10 lines 50-58 discloses the database that stores the GUI.); 
receiving, by a system, a first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) in a request from a calling entity (Levy Co. 14 lines 49-53 discloses consumer domain, a user of the router system), the first identifier representing the entertainment data item according to a first entertainment data naming scheme (Levy Col. 14 lines 60-66 discloses the received ID label request is associated with a content object), and
first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”), and
uniform resource name associated (Levy, GUI) … calling entity (Levy, consumer domain).

However, Levy does not teach 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
accessing, by the system, the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme, and
 returning, by the system, a uniform resource name associated with the second identifier to the calling entity. (Levy teaches the uniform resource name as the GUI and the calling entity as the consumer domain.)
Parker teaches
accessing, by the system, the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a second identifier.), and
 returning, by the system, a uniform resource name associated with the second identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.).
Levy teaches the GUI that consist of a content ID and bounding ID. This GUI is associated with content objects. Levy teaches being able to use a first identifier and creating the GUI. Parker teaches name-like-strings that act as identifiers are stored in a database. Multiple name-like-strings are associated with the GUI. Parker also teaches that the GUI are returned. Combining Levy’s GUI, Parker’s structure of associating multiple name-like-strings with the GUI and Parker’s returning GUI results in Levy’s unique GUI being returned.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to associate name-like-strings with additional matter like other names and synonyms. (Parker Col.3 lines 12-19).

However, Levy and Parker do not teach
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
Betz teaches 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item (Betz Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Betz’s Entity Normalization Via Name Normalization in combination with Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to remove unnecessary information and standardize the format of the name (Betz Para. [0051]).


Regarding Claim 22, 
The combination of Levy, Parker and Betz teaches The method of 21, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and the further comprising, in response to the request, accessing, by the system, the data record set based on the first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) and 
a second uniform resource name (Levy Fig. 3 and Col. 10 lines 62-67 to Col. 11 lines 1-8 discloses the content ID (CID) of provider A and B. Multiple content IDs from different sets maybe associated with the same content object as shown in Element 214. Content object 214 includes the CID1 from set A and CID1 of set B. The second uniform resource name is the GUI associated with the CID1 of set B and the bounding ID of B.)
Parker teaches
to obtain a third identifier that represents the entertainment data item according to a third entertainment data naming scheme that is different from the first entertainment data naming scheme (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier. Col. 4 lines 9-20 discloses including a new name-like-string that is not in the database. Therefore, the first and third have a different naming scheme.)
returning, by the system, a second uniform resource name associated with the third identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.). 

Regarding Claim 23, 
The combination of Levy, Parker and Betz teaches The method of claim 21, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and the request from the calling entity comprises property information associated with the first identifier, and 
further comprising, in response to the request, accessing, by the system, the data record set based on the first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) and
 a second uniform resource name (Levy Fig. 3 and Col. 10 lines 62-67 to Col. 11 lines 1-8 discloses the content ID (CID) of provider A and B. Multiple content IDs from different sets maybe associated with the same content object as shown in Element 214. Content object 214 includes the CID1 from set A and CID1 of set B. The second uniform resource name is the GUI associated with the CID1 of set B and the bounding ID of B.)
Parker teaches
the property information (Parker Col. 17 lines 41-60 property information such as relationships to other organisms or other information.) to obtain a third identifier (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier.) that corresponds to the property information (Parker Col. 17 30-40 discloses relating other digital resources or property information with the name-like-string.), and 
returning, by the system, a second uniform resource name associated with the third identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.). 
 
Regarding Claim 24, 
The combination of Levy, Parker and Betz teaches The method of claim 21, 
Levy teaches 
wherein the uniform resource name is a first uniform resource name, and further comprising, in response to the request, accessing, by the system, the data record set based on the first identifier to and 
respective second uniform resource names (Levy Col. 9 lines 25-37 discloses that there are different sets of content IDs that are identified by unique bounding identifiers. This allows different GUI identifiers for the same content object. Therefore, the first identifier for the content object can return other second uniform resource names because there will be multiple combinations of GUI.).  
Parker teaches
obtain other identifiers within data fields associated with the first identifier, (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a third identifier.)
returning, by the system, respective second uniform resource names associated with the other identifiers to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.).

Regarding Claim 25, 
The combination of Levy, Parker and Betz teaches The method of claim 21, 
Levy teaches 
wherein the respective uniform resource names further comprise an organization identifier associated with an organization that created the identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 11-13 discloses the bounding ID of the GUI can be an ID provider ID. The provider ID is the organization identifier.).

Regarding Claim 27, 
The combination of Levy, Parker and Betz teaches The method of claim 21, 
Levy teaches 
further comprising, an identifier of the identifiers to generate the identifier (Levy Col. 9 lines 11-13 discloses the bounding ID of the GUI can be an ID provider ID. The provider ID identifies the content object in its set.)
Betz teaches
a canonicalization component that processes to generate the canonicalized (Betz, Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values).

Regarding Claim 28, 
The combination of Levy, Parker and Betz teaches The method of claim 21, 
Levy teaches 
wherein the identifier is a hashed value based on a string representing the entertainment data item (Levy Col. 10 lines 5-11 discloses that the content ID and the bounding identifier can be hashed and combined to create the GUI.). 
Betz teaches
canonicalized identifier … canonicalized string (Betz, Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values)

Regarding Claim 29, Levy teaches 
A non-transitory computer-readable medium having instructions stored thereon that, in response to execution, cause a system including a processor (Levy, Col. 62 lines 18-28 discloses a computer with storage devices and software.) to perform operations comprising, 
generating respective uniform resource names from identifiers representing an entertainment data item (Levy Col. 9 lines 33-36 discloses a content metadata directory system that forms globally unique identifiers (GUI). The GUI contains the content ID and bounding identifier (BI) for the content object. The GUI is the uniform resource name.)
wherein the identifiers employ respective entertainment data naming schemes (Levy Col. 9 lines 25-37 discloses the GUI identifiers containing unique bounding identifiers. The different bounding identifiers indicate different naming schemes.) 
and the respective uniform resource names comprise a identifier representing the entertainment data item (Levy Col.9 lines 32-36 discloses the GUI containing the content ID.), and an identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 25-37 discloses the GUI containing a unique bounding identifier to ensure content IDs do not collide. Thus an identifier of the identifier.), 
storing the respective uniform resource names in a data record set (Levy Col. 10 lines 50-58 discloses the database that stores the GUI.); 
receiving a first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”) in a request from a calling entity (Levy Co. 14 lines 49-53 discloses consumer domain, a user of the router system), the first identifier representing the entertainment data item according to a first entertainment data naming scheme (Levy Col. 14 lines 60-66 discloses the received ID label request is associated with a content object), and
first identifier (Levy Fig. 9 and Col. 14 lines 49-51 discloses “ID labeled request”), and
uniform resource name associated (Levy, GUI) … calling entity (Levy, consumer domain).

However, Levy does not teach 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
accessing the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme, and
 returning a uniform resource name associated with the second identifier to the calling entity. (Levy teaches the uniform resource name as the GUI and the calling entity as the consumer domain.)
Parker teaches
Accessing the data record set based on the first identifier to obtain a second identifier that represents the entertainment data item according to a second entertainment data naming scheme that is different from the first entertainment data naming scheme (Parker Col. 4 lines 21-28 discloses identifiers like a name-like-string that can be related to another name-like-string. This allows the first identifier to be related to a second identifier.), and
 returning a uniform resource name associated with the second identifier to the calling entity (Parker Col. 3 lines 50-52 discloses a GUI is obtained from the database of name-like-strings. Col. 4 lines 40-51 discloses when the name-like-string is related to another name-like-string, the globally unique identifier is obtained.).
Levy teaches the GUI that consist of a content ID and bounding ID. This GUI is associated with content objects. Levy teaches being able to use a first identifier and creating the GUI. Parker teaches name-like-strings that act as identifiers are stored in a database. Multiple name-like-strings are associated with the GUI. Parker also teaches that the GUI are returned. Combining Levy’s GUI, Parker’s structure of associating multiple name-like-strings with the GUI and Parker’s returning GUI results in Levy’s unique GUI being returned.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to associate name-like-strings with additional matter like other names and synonyms. (Parker Col.3 lines 12-19).

However, Levy and Parker do not teach
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item
Betz teaches 
respective uniform resource names comprise a canonicalized identifier representing the entertainment data item (Betz Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Betz’s Entity Normalization Via Name Normalization in combination with Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to remove unnecessary information and standardize the format of the name (Betz Para. [0051]).


Regarding Claim 30, 
The combination of Levy, Parker and Betz teaches The non-transitory computer-readable medium of claim 29, 
Levy teaches 
wherein the respective uniform resource names further comprise an organization identifier associated with an organization that created the identifier of the identifiers from which the respective uniform resource name was generated (Levy Col. 9 lines 11-13 discloses the bounding ID of the GUI can be an ID provider ID. The provider ID is the organization identifier.).

Regarding Claim 32, 
The combination of Levy, Parker and Betz teaches The non-transitory computer-readable medium of claim 29, 
Levy teaches 
wherein the identifier is a hashed value based on a string representing the entertainment data item (Levy Col. 10 lines 5-11 discloses that the content ID and the bounding identifier can be hashed and combined to create the GUI.). 
Betz teaches
canonicalized identifier … canonicalized string (Betz, Fig.4 Element 410 and Para.[0050-0051] discloses a normalizer that standardizes name values)

Claim 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Levy, Parker and Betz as applied to claim 25 above, and further in view of Diego Ariel Gertzenstein et al. (US 8601578 B1) hereinafter Gertz.
Regarding Claim 26,
The combination of Levy, Parker and Betz teaches The method of claim 25,
Levy teaches
wherein the respective uniform resource names (Levy Col. 9 lines 33-36 discloses a content metadata directory system that forms globally unique identifiers (GUI). The GUI contains the content ID and bounding identifier (BI) for the content object. Col. 10 lines 50-52 discloses each GUI has a corresponding metadata source ID. The GUI and corresponding metadata source ID is the uniform resource name.)
However, Levy and Betz does not teach
further comprise an authority identifier associated with an authority within the organization
Gertz teaches 
further comprise an authority identifier associated with an authority within the organization (Gertz Col. 6 lines 4-6 discloses including an authoritative source identifier used to identify the source from the where the business information originated. Col. 6 lines 25-30 discloses the authoritative source identifier is generated using a hash on the URL.).  
Levy teaches metadata source ID which can be URLs. Levy’s URL can be combined with Gertz’s hazing method to find the authority identifier. Therefore, the authority identifier is in the uniform resource name. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gertz’s Identifying Potentially Suspicious Business Listings For Moderation and in combination with Betz’s Entity Normalization Via Name Normalization in combination with Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to identify the source of the business information and verify the information is from other sources. (Gertz Col. 5 lines 50-66).

Regarding Claim 31,
The combination of Levy, Parker and Betz teaches The non-transitory computer-readable medium of claim 29,
Levy teaches
wherein the respective uniform resource names (Levy Col. 9 lines 33-36 discloses a content metadata directory system that forms globally unique identifiers (GUI). The GUI contains the content ID and bounding identifier (BI) for the content object. Col. 10 lines 50-52 discloses each GUI has a corresponding metadata source ID. The GUI and corresponding metadata source ID is the uniform resource name.)
However, Levy and Betz does not teach
further comprise an authority identifier associated with an authority within the organization
Gertz teaches 
further comprise an authority identifier associated with an authority within the organization (Gertz Col. 6 lines 4-6 discloses including an authoritative source identifier used to identify the source from the where the business information originated. Col. 6 lines 25-30 discloses the authoritative source identifier is generated using a hash on the URL.).  
Levy teaches metadata source ID which can be URLs. Levy’s URL can be combined with Gertz’s hazing method to find the authority identifier. Therefore, the authority identifier is in the uniform resource name. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gertz’s Identifying Potentially Suspicious Business Listings For Moderation and in combination with Betz’s Entity Normalization Via Name Normalization in combination with Parker’s Systems And Methods For Automatically Identifying And Linking Names In Digital Resources and Levy’s Content Metadata Directory Services, with a motivation to identify the source of the business information and verify the information is from other sources. (Gertz Col. 5 lines 50-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20130144834 A1) Lloyd; Matthew et al. disclosed canonicalized URLs. 
(US 20100114857 A1) Edwards; John et al. disclosed normalized data from different websites to display to the user. This was in the context of shows from different providers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159